Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anand Mohan on 06/03/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended)  A method for displaying video on a mobile device comprising: 
starting an application on the mobile device, the application configured to obtain a plurality of images from a first camera associated with the mobile device; 
receiving a first plurality of images from the first camera associated with the mobile device; 
analyzing one or more of the plurality of images to identify an object associated with a beacon device, the beacon device associated with a second camera; 
comparing the identified object associated with the beacon device to one or more pre- configured objects, wherein at least one of the one or more pre-configured objects are further associated with the beacon device; 
matching the identified object with at least one of the one or more pre-configured objects; 
based on matching the identified object with at least one of the one or more pre- configured objects, transmitting, by a transceiver of the mobile device, a request to establish a connection between the mobile device and the beacon device; 
based on transmitting the request, establishing a connection between the mobile device and the beacon, wherein the connection is used for transmitting a plurality of images; 
receiving, by the mobile device, a second plurality of images from the second camera associated with the beacon device, and 
displaying the second plurality of images from the second camera in a display of the mobile device;
obtaining a first location, wherein the first location indicates a location of the mobile device;  23 EAST\169779859.1P2512CON-US (359025-100249) 
obtaining a second location, wherein the second location indicates a location of the beacon device; 
comparing the first location and the second location; 
based on comparing the first location and the second location, displaying the second plurality of images in the display of the mobile device;
obtaining a third location, wherein the third location indicates an updated location of the mobile device; 
comparing the third location and the second location; 
based on comparing the first location and the second location, terminating the connection used for displaying the second plurality of images.  

Claim 3 has been cancelled. 

Claim 6 has been cancelled. 

9. (Currently Amended) A mobile device configured to display video comprising: 
a processor; 
a display in communication with the processor; 
a first camera in communication with the processor; 
a transceiver in communication with the processor; and 
a non-transitory memory storing instructions that, when executed by the processor, cause the processor to perform processing comprising: 
starting an application, the application configured to obtain a plurality of images from a first camera associated with the mobile device; 
receiving a first plurality of images from the first camera; 
analyzing one or more of the plurality of images to identify an object associated with a beacon device, the beacon device associated with a second camera; 
comparing the identified object associated with the beacon device to one or more pre-configured objects, wherein at least one of the one or more pre-configured objects are further associated with the beacon device; 
matching the identified object with at least one of the one or more pre-configured objects; 
based on matching the identified object with at least one of the one or more pre- configured objects, sending to the transceiver a request to establish a connection between the mobile device and the beacon device; 
receiving a second plurality of images from the second camera associated with the beacon device over a connection, and 
sending the second plurality of images to the display for displaying the second plurality of images;EAST\169779859.1P2512CON-US (359025-100249) 
receiving a first location, wherein the first location indicates a location of the mobile device; 
receiving a second location, wherein the second location indicates a location of the beacon device; 
comparing the first location and the second location; 
based on comparing the first location and the second location, sending the second plurality of images to the display for displaying the second plurality of images;
receive a third location, wherein the third location indicates an updated location of the mobile device; 
comparing the third location and the second location; 
based on comparing the first location and the second location, terminating the connection used for displaying the second plurality of images.  

Claim 11 has been cancelled. 

Claim 14 has been cancelled. 

15. (Currently Amended) The mobile device of claim [[11]] 9, wherein the instructions further cause the processor to perform processing comprising: receiving input from the user; and based on receiving the user input, terminating the connection used for displaying the second plurality of images.  

16. (Currently Amended) The mobile device of claim [[11]] 9, wherein the instructions further cause the processor to perform processing comprising sending the first plurality of images to the display of the mobile device for displaying the first plurality of images concurrently with displaying the second plurality of images on the display, wherein the second plurality of images are displayed in an overlay user interface.  

17. (Currently Amended) A non-transitory computer readable medium of a mobile device having stored thereon software instructions that, when executed by a processor of the mobile device, cause the processor to perform processing comprising: 
starting an application on the mobile device, the application configured to obtain a plurality of images from a first camera associated with the mobile device; 
receiving a first plurality of images from the first camera associated with the mobile device; 
analyzing one or more of the plurality of images to identify an object associated with a beacon device, the beacon device associated with a second camera; 
comparing the identified object associated with the beacon device to one or more pre- configured objects, wherein at least one of the one or more pre-configured objects are further associated with the beacon device; 
matching the identified object with at least one of the one or more pre-configured objects; 
based on matching the identified object with at least one of the one or more pre- configured objects, transmitting, by a transceiver of the mobile device, a request to establish a connection between the mobile device and the beacon device; 
receiving a first location of a beacon device in communication with the mobile device and a second location of the mobile device; 
determining a distance between the beacon device and the mobile device based on the first location and the second location; 
based on determining the distance between the beacon device and the mobile device, establishing a connection between the mobile device and the beacon, wherein the connection is used for transmitting a plurality of images; 
receiving, by the mobile device, a second plurality of images from the second camera associated with the beacon device, and  27 EAST\169779859.1P2512CON-US (359025-100249) 
displaying the second plurality of images from the second camera in a display of the mobile device;
receiving a third location of the mobile device; 
determining an updated distance between the beacon device and the mobile device based on the first location and the third location; 
based on determining the updated distance between the beacon device and the mobile device, terminating the connection between the mobile device and the beacon.  

Claim 19 has been cancelled. 

20. (Currently Amended) The non-transitory computer readable medium of claim [[19]] 18, wherein the connection is terminated when the updated distance is not within the proximity value.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12-13, 15-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421